Mr. Justice Rutledge,
with whom Mr. Justice Black, Mr. Justice Douglas and Mr. Justice Murphy join,
concurring in the result.
If § 313 as amended1 can be taken to cover the costs of any political publication by a labor union, I think it com*130prehends the “expenditures” made in this case. By reading them out of the section, in order not to pass upon its validity, the Court in effect abdicates its function in the guise of applying the policy against deciding questions of constitutionality unnecessarily.2 I adhere to that policy. But I do not think it justifies invasion of the legislative function by rewriting or emasculating the statute. This in my judgment is what has been done in this instance. Accordingly I dissent from the construction given to the statute and from the misapplication of the policy. I also think the statute patently invalid as applied in these circumstances.
I.
The Court’s interpretation of the section and the indictment are not entirely clear to me. But, as I understand the ruling, it is only that § 313 does not forbid labor unions to take part in pending elections3 by publishing and circulating newspapers in regular course among their membership, although the costs of publication are paid from the union’s general funds regardless of their source, i. e., whether from subscriptions, advertising revenues and returns from per copy sales, or from union dues and other sources.
The line of coverage is marked without reference to the source from which the union derives the funds so *131expended,4 but by whether others than members of the union receive free copies of the publication; and by whether the publication is “in regular course” or only in casual or occasional distributions. Apparently, in the latter event, circulation limited to the membership would fall within the prohibition as well as free (and perhaps also paid) distribution outside that circle.
The construction therefore comes down to finding that Congress did not intend to forbid these expenditures, though made from union funds, since they were made: (1) to sustain the publication of the union’s political views; (2) in the regular course of publishing and distributing a union newspaper; (3) with distribution limited substantially5 to union members and not including outsiders. It is because applying § 313 to this type of expenditure would raise “the gravest doubt” of the section’s constitutionality that the Court holds the section inapplicable.
If such an interpretation were tenably supportable on any other basis, I should be in accord with this happy solution. But neither the language of the section nor its history affords such a basis, unless indeed it may be *132that the wording is so broad, comprehensive, and indefinite that any possible construction which would apply to a union's publication of its political views would be subject to equally grave constitutional doubt, and therefore was not intended to be covered.
Indeed, so far as the present opinion concludes, that may be the case. For it does not hold that distribution outside the circle of membership, even in regular course, is forbidden or, if so, the prohibition would be constitutionally permissible. Neither does it rule that either consequence would follow from casual or occasional distribution within or without that circle. At the most it is indicated that the section more probably or possibly covers those situations than the one now eliminated. But there seems to be no corresponding intimation that the section would be valid in such coverage.
In fact the opinion points to no situation, relating to a union's expression of political views, which certainly could be taken as included and validly so. This, of course, comes down to excluding the present circumstances, not to save the statute because there are other applications clearly and validly covered, but because there are such applications which may or may not be covered and which, if covered, may be equally or nearly as doubtful constitutionally. Such a course of construction, if followed in each instance of indictment on particular facts, would mean that the section could not apply in any instance of publication, because each would present “the gravest doubt” of constitutionality and therefore would be excluded.
The language of § 313, as amended, is sweepingly comprehensive. Insofar as presently pertinent it forbids labor unions as well as corporations “. . . to make a contribution or expenditure in connection with any election at which . . . [the designated federal officers]6 are to be *133voted for,” including primaries, conventions or caucuses held to select such candidates. (Emphasis added.)
The crucial words are “expenditure” and “in connection with.” Literally they cover any expenditure whatever relating at any rate to a pending election, and possibly to prospective elections or elections already held. The broad dictionary meaning of the word “expenditure” takes added color from its context with “contribution.” The legislative history is clear that it was added by the 1947 amendment expressly to cover situations not previously included within the accepted legislative interpretation of “contribution.” 7 The coloration added is therefore not restrictive; it is expansive. See note 9. And in the absence of any indication of restriction, light on *134the scope of coverage can be found only in the legislative history.
When one turns to that source, he finds a veritable fog of contradictions relating to specific possible applications,8 contradictions necessarily bred among both proponents and opponents of the amendment from the breadth and indefiniteness of the literal scope of the language used. But in one important respect the history again is clear, namely, that the sponsors and proponents had in mind three principal objectives.
These were: (1) To reduce what had come to be regarded in the light of recent experience as the undue and disproportionate influence of labor unions upon federal elections; (2) to preserve the purity of such elections and of official conduct ensuing from the choices made in them against the use of aggregated wealth by union as well as corporate entities; and (3) to protect union members holding political views contrary to those supported by the union from use of funds contributed by them to promote acceptance of those opposing views.9 Shortly, *135these objects may be designated as the “undue influence,” “purity of elections,” and “minority protection” objectives. They are obviously interrelated, but not identical. And the differences as well as their combination become important for deciding the scope of the section’s coverage and its validity in specific application.
With those objects in mind as throwing light on the section’s coverage under the broad language employed, we turn to the legislative history on that subject. The Government centers the discussion, both on coverage and on constitutionality, around the “minority protection” objective. And the legislative discussion, taking place almost exclusively in the Senate and dominated largely by the Labor Management Act’s sponsor in that body, also took this purpose as the central theme.10
The discussion ranged around a great variety of possible specific applications,11 with concentration upon both *136the scope and the validity of the provision. The Senate sponsor responded to a flood of inquiries with candor and so far as possible with precision and certainty concerning particular situations under his view of the section’s criterion,12 although in numerous instances he was equally candid in stating doubt or disability to give positive opinions, at times in the absence of further facts.13
*137What is most significant for the question of coverage, however, and for the Court’s construction in this case, is the fact that in making his responses to the numerous and varied inquiries he tested coverage invariably or nearly so by applying the very criterion the Court now discards, namely, the source of the funds received and expended in making the political publication.
That is, in his view that the primary purpose of the amendment was “minority protection,” the line drawn by the section was between expenditure of funds received by the union expressly for the purpose of the publication and earmarked for that purpose and, on the other hand, expending funds not so limited by the person or source supplying them.14 There was strong opposition to the *138provision and spirited exchange between proponents and critics of the measure concerning its wisdom and its constitutionality. But there was no disagreement among them that the sponsor’s test was the intended criterion. Indeed the legislative discussion was stated explicitly to be for the purpose of making plain beyond any question that this was so.15 Although there were many differences over whether specified types of activity would fall under the criterion’s ban and doubts concerning others, the purpose succeeded. There was no divergence from the view that political comment by a union paper or other instrumentality using nonsegregated funds was within the section’s coverage. When this was the source of the expenditure it violated the intended prohibition of the section whether or not the publication was in regular course and whether or not it went to others than members and persons accustomed to receive it.
If therefore the sponsor’s steadfast view can have weight to determine the coverage of a statute indefinite in its terms, Wright v. Vinton Branch, 300 U. S. 440; United States v. Dickerson, 310 U. S. 554; United States v. American Trucking Assns., 310 U. S. 534; United States v. Wrightwood Dairy Co., 315 U. S. 110, this case is brought squarely within the prohibition of § 313. This is conclusively established by the excerpts from the legislative discussion quoted in the Court’s opinion. Others to the same effect are added to this one as an appendix.
Moreover in his message vetoing the Labor Management Relations Act of 1947 the President stated that § 313 “would prevent the ordinary union newspaper from commenting favorably or unfavorably upon candidates or issues in national elections.” H. R. Doc. No. 334, 80th *139Cong., 1st Sess. 9. In the debate preliminary to the overriding of the veto, none of the legislators in charge of the measure gave any indication that they differed with the President’s interpretation. Nor could they have differed, for the statement in the veto message gave effect to their clearly expressed views as to the section’s coverage in the specific instance stated.
Thus, in the face of the legislative judgment, reiterated after veto, and of the Chief Executive’s in making his veto, this Court sets aside the one clearly intended feature of the statute apart from its general objectives. I doubt that upon any matter of construction the Court has heretofore so far presumed to override the plainly and incontrovertibly stated judgment of all participants in the legislative process with its own tortuously fashioned view. This is not construction under the doctrine of strict necessity. It is invasion of the legislative process by emasculation of the statute. The only justification for this is to avoid deciding the question of validity.
II.
We are concerned in this case with the constitutionality of § 313 as amended only insofar as it may be applied in restriction or abridgment of the rights of freedom of speech, press and assembly secured by the First Amendment.16 Other applications are not in question. There can be little doubt of Congress’ power to regulate the making of political contributions and expenditures by labor unions, as well as by other organizations and individuals, in the interest of free and pure elections and the prevention of official corruption, by appropriate measures not trenching on those basic rights. But when regulation *140or prohibition touches them, this Court is duty bound to examine the restrictions and to decide in its own independent judgment whether they are abridged within the Amendment’s meaning.17 That office cannot be surrendered to legislative judgment, however weighty, although such judgment is always entitled to respect.
As the Court has declared repeatedly, that judgment does not bear the same weight and is not entitled to the same presumption of validity, when the legislation on its face or in specific application restricts the rights of conscience, expression and assembly protected by the Amendment, as are given to other regulations having no such tendency.18 The presumption rather is against the legislative intrusion into these domains. For, while not absolute, the enforced surrender of those rights must be justified by the existence and immediate impendency of dangers to the public interest which clearly and not dubiously outweigh those involved in the restrictions upon the very foundation of democratic institutions, grounded as those institutions are in the freedoms of religion, conscience, expression and assembly. Hence doubtful intrusions cannot be allowed to stand consistently with the Amendment’s command and purpose,19 nor therefore can the usual presumptions of constitutional validity, deriving from the weight of legislative opinion in other matters more largely within the legislative province and special competence, obtain. It is in the light and spirit of these principles that the validity *141of § 313 as claimed to be applicable here must be determined.
At the outset the Government admits that § 313, in prohibiting expenditures in connection with any federal election, does “bring into play” the rights of freedom of speech, press and assembly. This is a necessary consequence of its construction of the section and the presently attempted application. But it is claimed no unconstitutional abridgment is involved. This, because it is said Congress has power to act to preserve the freedom and purity of federal elections under Art. I, § 4, of the Constitution,20 and of official action. Thus it is claimed the First Amendment’s guaranties are balanced by this other constitutional provision; and Congress’ exercise of the authority granted by it is entitled to the same weight and presumptive validity in placing limits upon the freedoms as attaches in their favor in other connections. Accordingly, the usual preeminence accorded to the First Amendment liberties disappears, it is said, and the legislative judgment, having rational basis in fact and policy, becomes controlling.
Apart from the question whether the same argument might not be applicable to all other powers granted to Congress by the Constitution, to destroy the principles stated for securing the preferential status of the First Amendment freedoms, the argument ignores other equally settled corollary principles. These are that statutes restrictive of or purporting to place limits to those freedoms must be narrowly drawn to meet the precise evil the legislature seeks to curb, Cantwell v. Connecticut, 310 U. S. *142296; Thornhill v. Alabama, 310 U. S. 88; Schneider v. State, 308 U. S. 147; De Jonge v. Oregon, 299 U. S. 353; Saia v. New York, 334 U. S. 558, and that the conduct proscribed must be defined specifically so that the person or persons affected remain secure and unrestrained in their rights to engage in activities not encompassed by the legislation. Blurred signposts to criminality will not suffice to create it. Cantwell v. Connecticut, supra; Stromberg v. California, 283 U. S. 359; cf. Thomas v. Collins, 323 U. S. 516; Winters v. New York, 333 U. S. 507.
Section 313 falls far short of meeting these requirements, both in its terms and as infused with meaning from the legislative history. This is true whether the section is considered in relation to one or another of the evils said to be its targets or with reference to all of them taken together.
If the evil is taken to be the corruption of national elections and federal officials by the expenditure of large masses of aggregated wealth in their behalf, the statute is neither so phrased nor so limited, even in its legislative construction. Indeed the Government does not explicitly argue corruption per se arising from union expenditures for publication in the same sense as gave rise to the original and later legislation against corporate contributions down to the War Labor Disputes Act of 1943. And very little in the legislative history directly suggests this evil, although there are inferences implicit in some statements that it was not entirely out of mind.21 So also with the Government’s argument.22
*143The Government stresses the “undue influence” of unions in making expenditures by way of publication in support of or against candidates and political issues involved in the campaign rather than corruption in the gross sense. It maintains that large expenditures by unions in publicizing their official political views bring about an undue, that is supposedly a disproportionate, sway of electoral sentiment and official attitudes. In short, the “bloc” power of unions has become too great, in influencing both the electorate and public officials, to permit further expenditure of their funds in directly and openly publicizing their political views. And the asserted evil is to be uprooted by prohibition of union expenditures as such, not by regulation specifically drawn to meet it.
There are, of course, obvious differences between such evils and those arising from the grosser forms of assistance more usually associated with secrecy, bribery and corruption, direct or subtle. But it is not necessary to stop to point these out or discuss them, except to say that any asserted beneficial tendency of restrictions upon expenditures for publicizing political views, whether of a group or of an individual, is certainly counterbalanced to some extent by the loss for democratic processes resulting from the restrictions upon free and full public discussion. The claimed evil is not one unmixed with good. And its suppression destroys the good with the bad unless precise measures are taken to prevent this.
The expression of bloc sentiment is and always has been an integral part of our democratic electoral and legislative processes. They could hardly go on without it. Moreover, to an extent not necessary now to attempt delimiting, that right is secured by the guaranty of freedom of *144assembly, a liberty essentially coordinate with the freedoms of speech, the press, and conscience. Cf. Bowe v. Secretary of the Commonwealth, 320 Mass. 230, 251-252. It is not by accident, it is by explicit design, as was said in Thomas v. Collins, supra at 530, that these freedoms are coupled together in the First Amendment’s assurance. They involve the right to hear as well as to speak, and any restriction upon either attenuates both.
There is therefore an effect in restricting expenditures for the publicizing of political views not inherently present in restricting other types of expenditure, namely, that it necessarily deprives the electorate, the persons entitled to hear, as well as the author of the utterance, whether an individual or a group, of the advantage of free and full discussion and of the right of free assembly for that purpose.
The most complete exercise of those rights is essential to the full, fair and untrammeled operation of the electoral process. To the extent they are curtailed the electorate is deprived of information, knowledge and opinion vital to its function. To say that labor unions as such have nothing of value to contribute to that process and no vital or legitimate interest in it is to ignore the obvious facts of political and economic life and of their increasing interrelationship in modern society. Cf. DeMille v. American Federation of Radio Artists, 31 Cal. 2d 137. That ostrichlike conception, if enforced by law, would deny those values both to unions and thus to that extent to their members, as also to the voting public in general. To compare restrictions necessarily resulting in this loss for the public good to others not creating it is to identify essentially different things. The cases are not identical. The loss inherent in restrictions upon expenditures for publicizing views is not necessarily involved in other expenditures.
It is this very difference, of course, which brings into play the First Amendment’s prohibitions and the prin*145ciples giving them presumptive weight against intrusions or encroachments upon the area the Amendment reserves against legislative annexation. It is this difference, the very fact that the restriction seeks to contract the boundaries of expression and the right to hear previously considered open, which forces upon its authors the burden of justifying the contraction by demonstrating indubitable public advantage arising from the restriction outweighing all disadvantages, thus reversing the direction of presumptive weight in other cases.
If therefore it is an evil for organized groups to have unrestricted freedom to make expenditures for directly and openly publicizing their political views and information supporting them, but cf. Bowe v. Secretary of the Commonwealth, supra at 252, it does not follow that it is one which requires complete prohibition of the right. Ibid. That is neither consistent with the Amendment’s spirit and purpose, ibid., nor essential to correction of the evil, whether it be considered corruptive influence or merely influence of undue or disproportionate political weight.
It is not necessary now to consider whether restricting the rights of individuals, singly or in organized relationships, to publicize their political views, rights often essential to their survival and always to their well-being, can be accommodated, in some instances, with the Amendment’s purpose or justified because in legislative judgment those persons, unless restricted, acquire “undue influence” in the electoral process. For “undue influence” in this connection may represent no more than convincing weight of argument fully presented, which is the very thing the Amendment and the electoral process it protects were intended to bring out. And one may question how far legislators may go in accurately assessing undue or disproportionate weight as distinguished from making substantially accurate findings and conclusions concerning corruption.
*146But even if the right to sway others by persuasion is assumed to be subject to some curtailment, in the interest of preventing grossly unbalanced presentations, that right cannot be wholly denied, Bowe v. Secretary of the Commonwealth, supra at 252; nor can it be restricted beyond what is reasonably and clearly necessary to correct an evil so gross and immediate that the correction indubitably outweighs the loss to the public interest resulting from the restriction.
Here the restriction in practical effect is prohibition, not regulation, when it is considered with respect to the objects of suppressing corruption and “undue influence.” It is not a limitation, it is a prohibition upon expenditure of union funds in connection with a federal election. Unions can act and speak today only by spending money, as indeed is true of nearly every organization and even of individuals if their action is to be effective. As was said in the course of the Senate debates, the interdiction applies to “a dollar, or 50 cents, or $500 or $1,000.” 93 Cong. Rec. 6438. There is no showing, legislative or otherwise, of corruption so widespread or of “undue influence” so dominating as could possibly justify so absolute a denial of these basic rights. The statute, whether in terms or as given meaning by the legislative history, is not narrowly drawn to meet the precise evils of corruption or “undue influence,” if these were the controlling objects of the legislation. Nor, as will appear, were the restrictions specifically defined, if they can be considered to have been defined at all, so as to leave the union secure and unrestrained in the right to engage in activities within the region of the First Amendment’s coverage but not encompassed by the legislation.
As has been stated, it was the “minority protection” idea which became the dominantly stressed one in the Senate debates, although at the most § 313 on its face gave only slight suggestion of this purpose. Nor was *147there indication in the section’s terms that its prohibition turns on the source from which the funds expended were derived. The language bearing on this was “expenditure in connection with an election” and no more. Literally all union expenditures in that connection were outlawed. There is not a word to suggest that unions could spend their funds in that manner if contributed expressly for the purpose or derived from such sources as advertising revenues, subscriptions, etc., received in connection with publication of a paper in regular course or otherwise. The limitation of the prohibition to funds received generally, i. e., without specific designation for use in political publicity, is almost wholly a construction of the Senate sponsor, so far as appears from the legislative history.
Notwithstanding accepted canons of statutory construction, it certainly would be going far to expect laymen, or even lawyers, to read a statute so lacking in specificity concerning its basic criterion with any semblance of understanding of its limitations.
The lawyer might indeed read the Congressional Record and conclude that the source of the funds used was the crux. But even he would be left in broad and deep doubt whether it would turn multitudinous situations one way or the other. If the section is taken nevertheless to have been intended to draw the sponsor’s line of distinction, the restriction it makes remains a drastic one. The effect is not merely one of minority protection. It is also one of majority prohibition. Cf. DeMille v. American Federation of Radio Artists, supra. Under the section as construed, the accepted principle of majority rule which has become a bulwark, indeed perhaps the leading characteristic, of collective activities is rejected in favor of atomized individual rule and action in matters of political advocacy. Ibid. Union activities in political publicity are confined to the use of funds received *148from members with their explicit designation given in advance for the purpose.23 Funds so received from members can be thus expended and no others. Even if all or the large majority of the members had paid dues with the general understanding that they or portions of them would be so used, but had not given explicit authorization, the funds could not be so employed.24 And this would be true even if all or the large majority were in complete sympathy with the political views expressed by the union or on its behalf with any expenditure of money, however small.
It is true that the union could ask and in many instances secure the required explicit assents. It seems to be suggested that this might be done by expressly designating a specific portion of the dues for political uses, possibly though not at all clearly by by-law or constitutional provision, possibly by earmarking upon statements of dues payable. But it is not made clear whether the member could refuse to pay the earmarked portion and retain membership or would have to pay it to remain in that status. If the latter is true, the section affords little real “minority protection”; if the former, the dis-sentient is given all the benefit derived from the union's political publicity without having to pay any part of its cost. This is but another of the important ánd highly doubtful questions raised on the section’s wording and construction.
*149The section does not merely deprive the union of the principle of majority rule in political expression.25 Cf. DeMille v. American Federation of Radio Artists, supra. It rests upon the presumption that the majority are out of accord with their elected officials in political viewpoint and its expression and, where that presumption is not applicable, it casts the burden of ascertaining minority or individual dissent not upon the dissenters but upon the union and its officials. The former situation may arise, indeed in one notable instance has done so. But that instance hardly can be taken to be a normal or usual case. Unions too most often operate under the electoral process and the principle of majority rule. Nor in the latter situation does it seem reasonable to presume dissent from mere absence of explicit assent, especially in view of long-established union practice.
If merely “minority or dissenter protection” were intended, it would be sufficient for securing this to permit the dissenting members to carry the burden of making known their position and to relieve them of any duty to pay dues or portions of them to be applied to the forbidden uses without jeopardy to their rights as members. This would be clearly sufficient, it would seem, to protect dissenting members against use of funds contributed by them for purposes they disapprove, but would not deprive the union of the right to use the funds of concurring members, more often than otherwise a majority, without securing their express consent in advance of the use.26
*150Again, in view of these facts, the section is more broadly drawn than is necessary to reach the intended evil. Moreover, this demonstrates, in my opinion, that “minority protection” was not the only or perhaps the dominant object of its enactment. That object was rather to force unions as such entirely out of political life and activity, including for presently pertinent purposes the expression of organized viewpoint concerning matters affecting their vital interests at the most crucial point where the expression would become effective. Cf. Thomas v. Collins, supra at 536-537; Board of Education v. Barnette, 319 U. S. 624, 642; Bridges v. California, 314 U. S. 252, 269. And so we come back to the conjunction of objectives which, taken together, are claimed to sustain the section’s validity.
It would be a very great infringement of individual as well as group freedoms, affecting vast numbers of our citizens, if labor unions could be deprived of all right of expression upon pending political matters affecting their interests. But we need not now decide whether § 313 has gone so far.27
For if we assume that the objects said to have been the motivation for enacting § 313 can sustain substantial limitations upon the rights of free expression and assembly, *151they cannot support the sweeping and highly indefinite restrictions placed upon them, whether by the section as drawn, as legislatively construed, or as sought to be applied. It is difficult to conceive a statute affecting those rights more lacking in precision, more broad in the scope of doubt and uncertainty of its reach.
We have only the broad and indefinite words “expenditure in connection with any election.” Apart from the literal sweep of “expenditure” and the large area of doubt created by efforts to confine it, what is “in connection with”? 28 What is a forbidden because a political comment? 29 What sorts of union activities outside of publishing a newspaper with unsegregated funds would fall under the ban?30
*152The catalogue of doubt and uncertainty need not be extended. Throughout the preceding discussion, both of coverage and of validity, instances have been noted which demonstrate its encyclopedic scope. The case is not one where a hard core of certain prohibition has been formed, with only a fringe of doubt narrow in scope at its outer boundary. Indeed the difference between the view now *153taken by the Court and that taken by the Senate and presumably by the House shows that even the core is soft. To the gambles of the statute itself are added those of guessing not only at its perimeter but at its very center. Nor have these been lessened by today’s decision other than by eliminating the one application the legislative discussion had sought to make clear.
Vagueness and uncertainty so vast and all-pervasive seeking to restrict or delimit First Amendment freedoms are wholly at war with the long-established constitutional principles surrounding their delimitation. They measure up neither to the requirement of narrow drafting to meet the precise evil sought to be curbed nor to the one that conduct proscribed must be defined with sufficient specificity not to blanket large areas of unforbidden conduct with doubt and uncertainty of coverage. In this respect the Amendment’s policy adds its own force to that of due process in the definition of crime to forbid such consequences. Cf. Winters v. New York, supra. If the statute outlaws all union expenditures for expression of political views, it is a bludgeon ill-designed for curbing the evils said to justify its enactment, without also curbing the rights. If the section does less, the exact thing forbidden is too loosely defined and the consequent cloud cast over the things not proscribed but within the Amendment’s bearing is far too great. In this aspect and in view of the criminal sanctions imposed, the section serves as a prior restraint upon the freedoms of expression and of assembly the Amendment was designed to secure. Only a master, if any, could walk the perilous wire strung by the section’s criteria.
The force of these considerations is vastly multiplied when it is recalled that, unless they were effective to nullify the section in its application to publicizing activities, the broadly prohibitive and blanketing consequences *154would be applicable also to all similar corporate political expressions, possibly not excepting even those of the regularly conducted corporate press.31 This would be true, for instance, if the Senate sponsor’s contrary view should meet the same fate in this Court that his view of the section’s application to the presently involved situation has met. Moreover, in the sponsor’s view special editions and apparently free distribution by such corporate publishers, containing political items, would appear to fall under the ban.
The argument for applying and sustaining the section in its presently attempted application has gone largely upon the assumption that it would be valid as applied to similar corporate publications, excepting possibly the regular press. The assumption is one not justified by any decision of this Court, which has the final voice in such matters. There are of course important legal and economic differences remaining between corporations and unincorporated associations, including labor unions, which justify large distinctions between them in legal treatment. But to whatever extent this may be true, it does not follow that the broadside and blanketing prohibitions here attempted in restriction of freedom of expression and assembly would be valid in their corporate applications. Cor*155porations have been held within the First Amendment’s protection against restrictions upon the circulation of their media of expression. Grosjean v. American Press Co., 297 U. S. 233. It cannot therefore be taken, merely upon legislative assumption, practice or judgment, that restrictions upon freedoms of expression by corporations are valid. Again, those matters cannot be settled finally until this Court has spoken.
Finally, if § 313 is taken in the Court’s construction, in my opinion its constitutionality stands in no better case. For I know of nothing in the Amendment’s policy or history which turns or permits turning the applicability of its protections upon the difference between regular and merely casual or occasional distributions. Indeed pamphleteering was a common mode of exercising freedom of the press before and at the time of the Amendment’s adoption. It cannot have been intended to tolerate exclusion of this form of exercising that freedom. Nor does making the difference between distribution to dues-paying members only and distribution to outsiders or the public, whether with or without price, make a constitutional difference. The Amendment did not make its protections turn on whether the hearer or reader pays, or can pay, for the publication or the privilege of hearing the oral or written pronouncement. Neither freedom of speech and the press nor the right of peaceable assembly is restricted to persons who can and do pay.
A statute which, in the claimed interest of free and honest elections, curtails the very freedoms that make possible exercise of the franchise by an informed and thinking electorate, and does this by indiscriminate blanketing of every expenditure made in connection with an election, serving as a prior restraint upon expression not in fact forbidden as well as upon what is, cannot be squared with the First Amendment.
*156APPENDIX.
“Mr. Pepper. . . .
“I wish to ask the Senator, if I may, this question: Would the newspaper called Labor, which is published by the Railway Labor Executives, be permitted to put out a special edition of the paper, for example, in support of President Truman, if he should be the Democratic candidate for the Presidency next year, and in opposition to the Senator from Ohio, if he should be the Republican nominee for the Presidency, stating that President Truman was a friend of labor and that the Senator from Ohio was not friendly to labor? Would that be called a political expenditure on the part of the labor organization? .
“Mr. Taft. If it were supported by union funds contributed by union members as union dues it would be a violation of the law, yes. It is exactly as if a railroad itself, using its stockholders’ funds, published such an advertisement in the newspaper supporting one candidate as against another. If the paper called Labor is operated independently, if it derives its money from its subscribers, then of course there would be no violation. The prohibition is against a labor organization using its funds either as a contribution to a political campaign or as a direct expenditure of funds on its own behalf.” (93 Cong. Rec. 6436.)
“Mr. Pepper. . . . Yet the Senator from Ohio says that the newspaper Labor, published by the 21 railway labor executives, would not be permitted to publish a statement saying that' it supported President Truman and opposed Candidate Taft, or vice versa. I say that would be a deprivation of the freedom of the press.
“Mr. Taft. No; I said that union funds could not be used for that purpose. They could conduct a news*157paper if they wanted to, just as a corporation can conduct a newspaper. But why should a labor organization be able to publish pamphlets or special newspapers against one candidate or in favor of another candidate, using funds which that organization collected from the union members?” (Id. 6436-6437.)
“Mr. Pepper. Mr. President, I call the attention of the Senator from Ohio to the following practice of the railway labor executives in the past: If a certain candidate was unfriendly to the interests of labor, they would publish a special edition of their paper and would put that special edition into circulation in the area where that candidate was running for office, aiid would place it in the hands of labor-union members and also in the hands of the public generally.
“Mr. Taft. That is exactly what they should not be allowed to do.
“Mr. Pepper. Very well; I want it definitely understood that the Senator from Ohio intends to outlaw that privilege on the part of labor. Now that I have that clear—
“Mr. Taft. It is perfectly clear. It is perfectly clear that union funds are not to be used to interfere in political campaigns and with political candidates, either in favor of one candidate or against another candidate. . . .” (Id. 6437.)
“Mr. Barkley. So if there is a labor organization which is publishing a newspaper — not as a political newspaper, but for the benefit of its members — and if the expenses of that publication and distribution are paid from the funds raised by means of the payment of dues, and if all members of the union understand that a certain portion of their dues goes to the publication of that news*158paper, then in order for that newspaper to take any position with respect to any candidate, it would have to charge a subscription by the month or by the year, in order that it might express its views in that respect; is that so?
“Mr. Taft. I am inclined to think so, just as a corporation gets out regular house organs to its members, and if that corporation interferes in a political election through one of those house organs it violates the Corrupt Practices Act. . . (Id. 6437-6438.)
“Mr. Magnuson. In order to determine the meaning of that, let us assume a concrete example. The International Brotherhood of Teamsters have a newspaper, which they have published for many years. It has a circulation of probably 200,000. It is distributed to members. On the newsstand, no price appears on it. No advertisements are accepted. Under this prohibition, would they be prohibited in the future from mentioning in their editorial columns, for their regular circulation, without adding anything additional, the support of a certain candidate or a certain political party?
“Mr. Taft. We discussed that. We discussed the question of whether or not that newspaper was supported in effect by contributions of corporations or labor organizations, or was paid for by the people who received it. If the latter, I do not think it was an expenditure of union funds or contributions, but if the union simply takes the union funds and publishes a newspaper and uses it as a political organ in an effort to elect or to defeat one man that is prohibited.” (Id. 6439-6440.)
“Mr. Magnuson. ... If the pending bill should become law it would mean that all labor organs which are *159now in existence would, from now on, be prohibited from participating in a campaign, favoring a candidate, mentioning his name, or endorsing him for public office?
“Mr. Taft. No; I do not think it means that. The union can issue a newspaper, and can charge the members for the newspaper, that is, the members who buy copies of the newspaper, and the union can put such matters in the newspaper if it wants to. The union can separate the payment of dues from the payment for a newspaper if its members are willing to do so, that is, if the members are willing to subscribe to that kind of a newspaper. I presume the members would be willing to do so. A union can publish such a newspaper, or unions can do as was done last year, organize something like the PAC, a political organization, and receive direct contributions, just so long as members of the union know what they are contributing to, and the dues which they pay into the union treasury are not used for such purpose.” (Id. 6440.)

 Section 313 of the Corrupt Practices Act, as amended by § 304 of the Labor Management Relations Act of 1947, 61 Stat. 159.


 Rescue Army v. Municipal Court, 331 U. S. 549; Ashwander v. Valley Authority, 297 U. S. 288, concurring opinion of Mr. Justice Brandeis at 346-348; Federation of Labor v. McAdory, 325 U. S. 450; United Public Workers v. Mitchell, 330 U. S. 75.


 The statutory wording is: “. . . expenditure in connection with any election at which Presidential and Vice Presidential electors or a Senator or Representative in, or a Delegate or Resident Commissioner to Congress are to be voted for, or in connection with any primary election or political convention or caucus held to select candidates for any of the foregoing offices . . .


 The indictment explicitly charges that “The CIO News” was regularly (weekly) published by the C. I. 0. and costs of publication and distribution, including the issue in question, were paid from the union’s funds. There was no allegation concerning their source, whether from revenues not connected with or earmarked for receipt of the paper or from sources specifically so connected. The Court’s opinion does not, nor could it fairly, assume that the allegations were limited to expenditure of funds derived from subscriptions, advertising revenues or returns from per copy sales. The opinion explicitly holds that source of the funds is immaterial under § 313 for coverage of the type of publication and circulation here involved.


 By the opinion’s phrase, “in regular course to those accustomed to receive copies,” p. 123, ante (emphasis added), room seems to be left for the inference that insubstantial distribution outside the membership would not tend to bring the case within the section’s terms.


 See note 3. The section as presently effective is quoted in full at note 1 of the Court’s opinion.


 “Contribution” had been construed by legislative committees investigating campaign expenditures prior to 1947, see notes 9 and 10, though not always unanimously, not to cover expenditures made by labor unions in publishing their political views during campaigns or at other times. See H. R. Rep. No. 2093, 78th Cong., 2d Sess. 10-11; Sen. Rep. No. 101, 79th Cong., 1st Sess. 57-59, 83-84; H. R. Rep. No. 2739, 79th Cong., 2d Sess. 39-40, 46; Sen. Rep. No. 1, Part 2, 80th Cong., 1st Sess. 37, 38-39. It is not necessary to summarize the differing viewpoints expressed in the 1947 debates concerning the validity of this construction. Whether valid or not would make only the difference between extending the statute's scope by adding to its terms or by “plugging a loophole,” albeit a large one, created by misconstruction. In either event a large addition to the section’s coverage was made. See, e. g., 93 Cong. Rec. 6438-6440.
The Federal Corrupt Practices Act of 1925, 43 Stat. 1070, amended the preexisting legislation forbidding a corporate “money contribution” by changing that term to “contribution” and defining this to include “a gift, subscription, loan, advance, or deposit, of money, or anything of value, and includes a contract, promise, or agreement, whether or not legally enforceable, to make a contribution . . . .” Since “expenditure” was intended to broaden “contribution” in the 1947 amendment of § 313, it would seem that its scope could hardly be less broad than was given by the 1925 Act’s definition to “contribution,” although the Government does not appear to urge that “expenditure” incorporates that definition.


 See 93 Cong. Rec. 6436-6441, 6446-6448, and excerpts quoted in the Court’s opinion and the appendix to this one. Cf. also notes 11, 12, 13.


 These were the objects of the prohibition against “contributions” by labor unions, which first appeared on a temporary basis in 1943 in the War Labor Disputes Act, which by its terms was to expire six months following the termination of hostilities. Act of June 25, 1943, c. 144, § 9, 57 Stat. 167. See Hearings before a Subcommittee of the Committee on Labor on H. R. 804 and H. R. 1483, 78th Cong., 1st Sess. 2, 4, 117, 118, 133. Cf. 89 Cong. Rec. 5328, 5334, 5792. The Government’s brief states that the legislative history of the 1943 Act shows that the principal basis of the extension to labor unions, like that of the same and earlier acts applying to corporations, “was the securing of elections in accordance with the will of the people through removing disproportionate influences exerted by means of large aggregations of money.”
Since the 1947 amendment to § 313 was designed to make permanent the prohibitions of the 1943 Act, H. R. Rep. No. 245, 80th Cong., 1st Sess. 46; H. R. Rep. No. 510, 80th Cong., 1st Sess. 67-68 *135(Conference report to accompany H. R. 3020), and to expand them by adding “expenditures,” the objects of the 1943 Act necessarily were carried forward into the 1947 amendment. Ibid. See also 93 Cong. Rec. 3428.


 Congressional committees investigating campaign expenditures in 1946 and 1947 had recommended that “expenditures” be added to the prohibition of § 313. See H. R. Rep. No. 2739, 79th Cong., 2d Sess. 39-40, 46; Sen. Rep. No. 1, Part 2, 80th Cong., 1st Sess. 37, 38-39. The so-called Taft-Hartley Bill as introduced in the House contained the prohibition, H. R. 3020, 80th Cong., 1st Sess., § 304, while the Senate version did not. S. 1126, 80th Cong., 1st Sess. There was apparently little discussion in either body on the matter until the conference report incorporating the provision was made. H. R. Rep. No. 510, 80th Cong., 1st Sess. Then lengthy discussion ensued in the Senate, from which excerpts are quoted in the Court’s opinion and in the appendix to this one. See 93 Cong. Rec. 6436-6441,6445-6448, 6522-6524, 6530.


 Some of the more important instances included whether the section applies to forbid political comment or information “in connection with” elections by corporately owned newspapers and periodicals, in regular course of distribution, 93 Cong. Rec. 6436, or in special editions, ibid.; by “house organs,” id. 6440, or like publications put *136out by corporations engaging primarily in other business than publishing; by religious, ibid., and charitable corporations; by organizations like the Anti-Saloon League, ibid.; by radio commentators sponsored by commercial corporations, id. 6439, 6447; by trade associations, such as the National Association of Manufacturers, which receive funds from constituent corporations, id. 6438.
These inquiries generally proceeded with analogous ones relating to comparable activities of unions and comparable responses, touching for example P. A. C. activities; labor publications, regular or special; sponsored broadcasts, etc. Illustrative responses are set forth in note 12.


 E. g., the regular corporately owned press was considered not covered as to its ordinary circulation, because “that is the operation of the newspaper itself,” 93 Cong. Rec. 6437. The same exemption from coverage, however, was thought not to extend to regularly published union or labor papers, since members’ dues could not be so used without specific earmarking or designation by each for such use, even though from previous practice they might know such use would be made. Id. 6440. On the other hand, neither the regular press, corporately owned, nor union papers could publish special editions or distribute them with or without charge. Nor could house organs, union or corporate, comment politically, or religious organizations, if incorporated; neither could associations like the National Association of Manufacturers, which receive funds from corporations and by such expenditures would be making “contributions” indirectly. Problems involving organizations like the Anti-Saloon League and sponsored radio broadcasts, whether by unions or corporations, as well as guest appearances of candidates and others supporting them on sponsored radio programs, raised matters of greater difficulty. See the various pertinent citations in note 11. Cf. notes 13 and 14.


 The problems raised in connection with radio discussions presented particularly dubious situations, frequently admitted to call *137for further facts, to present questions of fact, and to require fine lines of distinction. See, e. g., 93 Gong. Rec. 6439, 6440.
Difficulty arose and doubt was expressed also over what would constitute political comment, e. g., publishing an incumbent candidate’s voting record, id. 6438, 6446, 6447, an instance in which the Senate sponsor at first disagreed with Senator Ball, but later apparently though somewhat equivocally agreed with him that publication of the record without comment further than “merely a bare statement of actual facts and simply direct quotations of what the man had said in the course of certain speeches on certain subjects” would not be forbidden, id. 6447; corporate broadcasts not for or against a candidate, but for a party or relating to issues in the election, said to be “again, a question of fact” and to depend on “how close it is to the election.” Ibid. These instances are illustrative only, not comprehensive. Cf. note 29.


 This rubric turned the answers to the inquiries and situations mentioned in notes 11, 12 and 13, as indeed to all others. If the funds used for the publication came to the corporate or union treasury without securing the contributor’s express consent for that use, the organization could not so apply them; if so contributed, they could be thus employed. Except in the case of the regular corporate press which presumably was not covered as to ordinary circulation, cf. note 12 supra, expenditure of any corporate or union funds not derived from operation of the publication, e. g., from adver-*138rising revenues or returns from per copy sales, or funds received from individuals without individual and explicit authorization for the purpose of the publication was forbidden.


 See the appendix to this opinion, post, p. 156.


 Since the statute in my judgment abridges those freedoms here, it is unnecessary to consider other groundings urged for its invalidation.


 Thomas v. Collins, 323 U. S. 516, 531; Board of Education v. Barnette, 319 U. S. 624, 639; Thornhill v. Alabama, 310 U. S. 88, 96; Schneider v. State, 308 U. S. 147, 161.


 Thomas v. Collins, 323 U. S. 516, 530; Thornhill v. Alabama, 310 U. S. 88, 95; Schneider v. State, 308 U. S. 147, 161; cf. United States v. Carolene Products Co., 304 U. S. 144, 152, n. 4.


 Thomas v. Collins, 323 U. S. 516, 530; and cf. other cases cited in note 17.


 “The Times, Places and Manner of holding Elections for Senators and Representatives, shall be prescribed in each State by the Legislature thereof; but the Congress may at any time by Law make or alter such Regulations, except as to the Places of chusing Senators.”
See also U. S. Const., Art. I, § 2, clause 1, § 8, clause 18. Cf. as to Congress’ power over the electoral process, Ex parte Yarbrough, 110 U. S. 651; United States v. Classic, 313 U. S. 299.


 As has been noted, the Senate debate went largely on the “minority protection” basis of justification with only inferential or incidental reference to corrupting influence and occasional suggestions of “undue influence.” See, however, the statements of Representative Hoffman, 93 Cong. Rec. 3428, and of Senator Taft, id. 6437.


 The brief, however, includes among the reasons for the prohibition of § 313 “A distrust of the use of large contributions, not *143because these prove corruption, but because the large single contributions imply resulting obligations and, therefore, can breed corruption”; and goes on to state that “there is no practical difference between a contribution and an expenditure so far as the effect of the use of money for campaign purposes is concerned.”


 Apparently the Senate sponsor considered that revenues derived from the operation of union newspapers, such as advertising revenues, etc., are available for political publicity, although they are union funds in which politically dissentient members have interests proportionally with concurring ones and, it seems, do not give explicit consent to such use. The situation, like the case of the regular incorporated press, would seem to be exceptional in permitting the union (or corporation) to use its own funds for political publicity.


 See note 12 supra.


 It would even seem questionable whether union funds, not individually earmarked for the purpose, could be used for calling union meetings to discuss and determine official political policies or to hear candidates or others expressing their views on campaign issues. Cf. note 30 infra.


 This difference is minimized, though noted, in the Government’s comparison of § 313 with the British legislation and experience. Cf. Trade Union Act of 1913, 2 & 3 Geo. V, c. 30; Trade Disputes and Trade Unions Act of 1927, 17 & 18 Geo. V, c. 22, repealed by *150Trade Disputes and Trade Unions Act of 1946, 9 & 10 Geo. VI, c. 52. The legislation was not intended to prevent expenditures for union newspapers. See Rothschild, Government Regulation of Trade Unions in Great Britain: II, 38 Col. L. Rev. 1335, 1364. And see further regarding the British legislation’s effect, DeMille v. American Federation of Radio Artists, 31 Cal. 2d 137, 148, distinguishing Amalgamated Society of Railway Servants v. Osborne, [1910] A. C. 87.


 Cf.: “It is perfectly clear that union funds are not to be used to interfere in political campaigns and with political candidates, either in favor of one candidate or against another candidate.” 93 Cong. Rec. 6437. “Labor unions are supposed to keep out of politics in the same way that corporations are supposed to keep out of politics.” Id. 6440.


 When does the connection begin? Obviously not with the date of the election, primary, convention or caucus. How long beforehand, with the announcement of candidacies or with earlier though not always public efforts to induce persons to run? When does the connection end? With the selection of candidates in the one case and the election of officers in the other or does it extend to activities relating to these events taking place later ?


 The publication of bare facts, e. g., voting records, of quotations from speeches and addresses, their reproduction in full? Cf. note 13. And does accuracy or inaccuracy of the quotation make the difference between criminality and legality? Could a president’s speech in the course of a campaign for reelection be reproduced in a union newspaper published with unsegregated funds, whether designedly and clearly political or purporting not to be so? Where to draw the line between facts and comment, or comment and advocacy or opposition?


 A summary from appellees’ brief indicates the scope and variety of questions which would arise:
“This measure thus on its face would prevent a labor organization from holding a meeting for the purpose of advocating the election or defeat of a particular political candidate. It would preclude a labor organization from organizing a public gathering to advocate the election of a candidate pledged to the defeat of such a measure as Section 304. [§ 313 as amended.]
“A labor organization under this statute could not place at the *152disposal of a candidate its own hall. It could not engage radio time to denounce a candidate who had identified himself with interests fundamentally opposed to those basic to the interests of the defendants. Nor could it pay the salary or expenses of an individual for the purpose of permitting him to participate in a political campaign.
“Handbills, placards or union newspapers advising the union membership of the voting records of public officials could not be published or distributed at election time to advocate either the election of labor’s friends or the defeat of labor’s enemies. Paid advertisements and radio publications for the same purposes would be likewise proscribed.
“No matter how dangerous the threat presented by a candidate to the fundamental interests of a labor organization, it is powerless under this law to speak and to inform the people of its views. It could not send to a single member a penny postcard dealing with such a candidate. It could not even send a delegate or observer to a political convention.
“It could oppose bad laws but not ‘in connection with any election’. It could endorse good laws but at all times both its opposition and its endorsement would be undertaken at the peril of crossing the line at which such opposition or endorsement or advocacy could be regarded as being 'in connection with any election’.
“Moreover, a labor organization could not sponsor a public meeting in connection with an election- for the purpose of hearing the views of candidates of various political parties with respect to issues of importance to its membership since such a meeting would inevitably require expenditures.
“The traditional campaigns on the part of labor organizations prior to federal elections to 'get out the vote’ would, since they require expenditures, be proscribed by the statute. And the publication of voting guides and analyses of the voting records of candidates would likewise be condemned.”


 Cf. the President’s view, stated in his veto message as follows:
“Furthermore, this provision can be interpreted as going far beyond its apparent objectives, and as interfering with necessary business activities. It provides no exemption for corporations whose business is the publication of newspapers or the operation of radio stations. It makes no distinctions between expenditures made by such corporations for the purpose of influencing the results of an election, and other expenditures made by them in the normal course of their business ‘in connection with’ an election. Thus it would raise a host of troublesome questions concerning the legality of many practices ordinarily engaged in by newspapers and radio stations.” H. R. Doc. No. 334,80th Cong., 1st Sess. 9-10.